
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 39
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To repeal section 10(f) of Public Law
		  93–531, commonly known as the Bennett Freeze.
	
	
		1.Repeal of the Bennett FreezeSection 10(f) of Public Law 93–531 (25
			 U.S.C. 640d–9(f)) is repealed.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
